                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                EL DORADO DIVISION

GEORGIA HAY                                                                             PLAINTIFF


v.                                    Case No. 1:19-cv-1050


DOLLAR TREE STORES, INC.                                                              DEFENDANT

                                             ORDER

       The parties to this case, through their respective counsel, have agreed to protect the

confidentiality of certain information that may be discovered in this case. To that end, the parties

ask the Court to enter a Consent Protective Order.           Upon consideration, the Court finds

Defendant’s Unopposed Motion for Entry of Consent Protective Order (ECF No. 20) should be

and hereby is GRANTED. The Consent Protective Order is as follows:

       Come now the parties, by and through their undersigned counsel, agreeing that certain

discovery requests have been made and may in the future occur requesting certain materials that

constitute or contain personal, private, confidential or proprietary information. By consent as

evidenced by the signature of the attorneys the parties are willing to enter into this Consent

Protective Order as a condition to the disclosure and use of any such Confidential Information (as

more fully defined below in paragraph number 1) and/or inspection and copying of any such

Confidential Information and agree to be bound by the foregoing Order. Accordingly, it is

ORDERED:

       1.      Definition of Confidential Information. The following shall constitute

Confidential Information:

               (a)     Non-public personal and commercial financial information and other
                       information of either party that contains trade secrets, future business plans,
            market analysis, confidential research, development, commercial or other
            proprietary or financial information;

     (b)    Any and all documentation of a personal or confidential nature concerning
            the Plaintiff, Georgia Hay, specifically any and all treatment, diagnostic or
            evaluative records, be they by a medical doctor, nurse, therapist, or any
            other practitioner of the healing arts; or any documents to any governmental
            agency containing personal or private information; or Plaintiff’s personal
            biographical information provided to or obtained by Defense Counsel, are
            to be held under seal by counsel for Defendant

     (c)    Any other information, documents, or things subject to protection under the
            law, including, but not limited to, Federal Rules of Civil Procedure 26, as
            may be so designated.

     (d)    Any testimony regarding Confidential Information as defined in Paragraphs
            1(a)-(c) above;

     (e)    Extracts and summaries prepared from such materials set forth in (a) - (d);

     (f)    Those portions of briefs, affidavits, memoranda, depositions, or other
            writings, including exhibits thereto, which contain or refer to the
            Confidential Information; and

     (g)    Non-public personal and commercial financial and transactional details of
            customers past, present, and future.

2.   Designation of Confidential Information.

     (a)    The parties shall indicate the confidential nature of documents and other
            information to be produced and/or the confidential nature of testimony by
            affixing the word “CONFIDENTIAL” thereon or by identifying or by
            designating such documents, other information, and/or testimony as
            Confidential Information in writing or on the record in a deposition or other
            transcribed proceeding;

     (b)    The designation of Confidential Information shall appear on all documents
            or information containing such material, including portions of depositions,
            briefs, or correspondence. Confidential designations to deposition
            transcripts shall be made on the record during such deposition or within
            thirty (30) days after the party desiring such designation receives the
            transcript of such deposition;

     (c)    If material is too voluminous or it is impracticable to designate the material
            as Confidential Information, that material shall be so designated in the
            transmittal letter.

                                      2
               (d)     If any party chooses to contest a designation of confidentiality, they shall
                       first attempt to resolve the issue informally between the parties but if this is
                       not possible, the party seeking to designate the confidential document or
                       testimony, shall file a motion to designate the particular item confidential
                       and such motion and all memorandums in support and in opposition to such
                       motion shall be filed under seal.

       3.      Confidential Information shall be used solely for the preparation, trial and/or

settlement of the action, and shall not be communicated or used for any other purpose whatsoever

except as compelled by court order. Confidential Information may be used in support or in

opposition to any motion filed in this cause but any pleading that references confidential testimony

or attaches a confidential document shall be filed under seal.

       4.      Confidential Information shall not be given, shown, made available,

communicated, or disclosed to any other parties, except as set for below:

               (a)     The clients and attorneys of record in this action and their associated
                       attorneys, legal assistants, and staff members working on the action;

               (b)     Independent consultants and/or experts retained by the parties to work on
                       the action; provided, however, that before any such consultant or expert is
                       shown or receives any Confidential Information, s/he must read a copy of
                       this Consent Protective Order and agree in writing to abide by the same by
                       signing a document in the form of Exhibit A hereto;

               (c)     Witnesses interviewed by a party’s representatives or attorney, or persons
                       deposed in this lawsuit; provided, however, that before any information,
                       document or thing designated as Confidential Information is shown to a
                       witness, s/he must read a copy of this Consent Protective Order and agree
                       in writing to abide by the same by signing a document in the form of Exhibit
                       A hereto unless that person is otherwise authorized to review the
                       Confidential Information at issue in the normal course of their job duties;

               (d)     Stenographic court reporters and videographers engaged for depositions or
                       other proceedings necessary to the conduct of the action;

               (e)     Such persons as the undersigned counsel shall mutually consent to in
                       writing or on the record prior to the proposed disclosure; and

               (f)     The Court and Court personnel.

                                                  3
       5.        If a dispute arises as to the designation of materials as Confidential Information,

the parties agree to attempt to resolve the issue in good faith. If the matter is not resolved by the

parties themselves, the party challenging the confidential status of information claimed to be

restricted by this Consent Protective Order shall bring the dispute before the Court for a

determination.

       6.        If, at the time of trial or in connection with any pretrial or other hearing, counsel

for a party intends to introduce any material made subject to this Consent Protective Order

produced by any opposing party and designated by that opposing party as “CONFIDENTIAL,” he

or she shall so inform the Court and opposing counsel as far in advance as possible, and the Court

may (but is not required to) take such steps, at the request of the opposing counsel or on its own

initiative, as it deems necessary to preserve the confidentiality of such material subject to this

Consent Protective Order.

       7.        Neither the provisions of this Consent Protective Order, nor any designation or

failure to designate any particular information, document or material by a party as Confidential

Information shall, in this litigation, or any other litigation, constitute a waiver of the rights of a

party to assert confidentiality with respect to any document, material, or information meeting or

not meeting the definition of Confidential Information in Paragraph 1 above. Upon discovery of

an inadvertent non-designation the discovering party will immediately notify the opposing party

and the information, document or material identified will be treated as if it had been originally

designated as Confidential Information and will be subject to the terms of this Consent Protective

Order. If a party produces multiple identical copies of a document (but with different bates

numbers) and one has not been designated as confidential, all identical copies shall be treated

according to the most restrictive designation.

                                                   4
       8.      Within sixty (60) days after the final termination of this action, including all

appeals, all Confidential Information, all copies of such Confidential Information and all excerpts,

notes, extracts, summaries, and analyses therefrom shall be returned to the party who produced the

Confidential Information or the party in possession of such Confidential Information shall certify,

through counsel, that such material has been destroyed.

       9.      The provisions of this Consent Protective Order shall, absent written consent of the

parties hereto, continue to be binding after the conclusion of this action, and the Court shall retain

jurisdiction for the purpose of ensuring compliance with the Order and granting such other and

further relief as may be necessary. Any party may seek modification of its provisions upon notice

and hearing if necessary.

       IT IS SO ORDERED, this 4th day of March, 2020.

                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge




                                                  5
